        Case 3:13-cr-30028-MGM Document 341 Filed 05/20/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                               CR-13-30028-MGM
       v.

JOSEPH BUFFIS,

                      Defendant.

      GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO COMPEL
               PRODUCTION OF BRADY/JENCKS MATERIAL

       The United States of America, by and through Andrew E. Lelling, United States Attorney

for the District of Massachusetts, Steven H. Breslow (the “Government”), hereby files the instant

opposition to defendant’s motion to compel production of Brady/Jencks material (D.334) (the

“Motion”).   As set forth below, the Court should deny the Motion or, in the alternative, provide

permit the Government to submit a supplemental response by July 20, 2020.

       1.      Factual and Procedural Background

       On August 28, 2014, a Grand Jury returned a superseding indictment charging the defendant

with one count of extortion by wrongful use of fear and under color of official right, seven counts

of money laundering, three counts of wire fraud, and one count of mail fraud. (D. 61). The

indictment alleged, among other things, that the defendant, as the Chief of the Lee Police

Department (“LPD”), extorted a $4,000 payment from a couple, Citizen 1 and Citizen 2, by agreeing

not to proceed with criminal charges against the couple. Id., ¶¶ 9-17.

       On June 9, 2015, following a fourteen-day trial, a jury convicted the defendant of extortion

under color of official right, and acquitted the defendant of the money laundering and wire fraud

                                              1
           Case 3:13-cr-30028-MGM Document 341 Filed 05/20/20 Page 2 of 6



charges. (D. 183).

       On May 17, 2016, this Court sentenced the defendant to 27 months of imprisonment, 24

months of supervised release, restitution of $4,000, and forfeiture of $4,000. (D. 269, 279). The

defendant is no longer in custody.

       On August 14, 2017, the Court of Appeals for the First Circuit affirmed this Court’s

judgment, holding that the evidence was sufficient to support his extortion conviction. (D. 304, 305).

       On December 6, 2018, the defendant filed a Section 2255 motion to vacate, set aside, or

correct his sentence, alleging the following grounds: (1) ineffective assistance of counsel; (2) the

district court’s alleged error in denying a jury clarification question; (3) the conviction resulted in

an excessive fine through the loss of the defendant’s public pension; (4) the district court’s alleged

error in reading an article by a local paper that interviewed a juror after the conviction but before

the district court ruled on a motion to set aside the verdict. (D. 321).

       On October 3, 2019, the defendant filed a motion to amend the Section 2255 motion, which

the district court granted on October 21, 2019. (D.329-30).

       On February 26, 2020, the defendant filed a motion to extend the time in which to amend

his Section 2255 motion and to compel the Government to produce specific Brady and Jencks

material allegedly known to be in the Government’s position. (D.334) (the “Motion”). According

to the Motion, in approximately August 2016 (i.e., more than one year after the defendant’s trial),

the local news reported that one of the trial witnesses, LPD Officer Ryan Lucy, had been suspected

of stealing cash and narcotics from the LPD. Id. at 3. 1 Moreover, the Motion alleged that two other


       1
         According to a news report in the Berkshire Eagle dated September 21, 2016, the state
police detectives were investigating the apparent theft of cash and narcotics from the Lee Police

                                                2
         Case 3:13-cr-30028-MGM Document 341 Filed 05/20/20 Page 3 of 6



trial witnesses, Massachusetts State Police (“MSP”) Sergeant Christopher Mieklehohn and former

Captain Richard Smith, were reassigned for misconduct material to this § 2255.” Id.

        Notably, the Motion does not allege that: (1) Officer Lucy was stealing cash and narcotics

before or during the defendant’s trial; (2) the specific misconduct that Sgt. Mieklehohn and Capt.

Smith allegedly committed; and (3) whether the Government was aware of any misconduct by any

of these witnesses before or during the trial.

        According to the Motion, the defendant filed a FOIA request with the investigating agency,

the FBI, and received approximately 300 to 400 documents that were so heavily redacted that “they

cannot be effectively used for the impeding Section 2255.” Id. at 3-4. Nonetheless, the Motion

contends that “the prosecution has clearly suppressed exculpatory material which would have

resulted in acquittal.”

        On March 20, 2020, the Court ordered the Government to “provide unredacted copies of the

documents previously provided to Petitioner, and identified by him as responsive to FOIA request

1383944-000. Should the government believe legal reasons exist for restricting any of this material,

the government may withhold such materials from Petitioner and provide the court with unredacted

copies of withheld materials together with a log identifying the legal basis for withholding the

document from Petitioner. All materials must be provided to Petitioner or the court no later than

April 20, 2020. (D.335).




Department, according to a news release issued Tuesday by the Berkshire District Attorney's Office.
The announcement came less than two weeks after Lucy’s resignation, who voluntarily entered
rehab in August for substance abuse treatment, according to the release.
https://www.berkshireeagle.com/stories/state-police-probe-apparent-theft-of-cash-narcotics-from-
lee-police-department,173557.

                                                 3
         Case 3:13-cr-30028-MGM Document 341 Filed 05/20/20 Page 4 of 6



       On March 20, 2020, the Government filed a motion to continue the time to respond to

defenadnt’s Brady/Jencks motion until May 20, 2020 and stated that it “will grant additional

extensions provided the government proactively requests the extension prior to the current May 20,

2020 deadline.” (D.337).

       2.      The Defendant’s Brady/Jencks Motion Should Be Denied

       As part of its pre-trial preparation, the Government requested Giglio information from the

LPD for Officer Lucy and from the MSP for Sgt. Mieklejohn and Capt. Smith.

       On January 8, 2015, the LPD informed the Government that it had no information regarding

Officer Lucy upon review of its files. Exhibit 1 attached hereto (submitted under seal).

       On April 7, 2015, the MSP informed the Government informed the Government that it had

no information regarding Capt. Smith and no information about Sgt. Mieklejohn other than a 1999

state civil rights action brought by a plaintiff named Judge Eugene, who alleged that then Trooper

Mieklehohn had conducted an illegal cavity search; the MSP conducted an internal investigation

into the Eugene matter, and determined that the allegation was not sustained. Exhibit 2 attached

hereto (submitted under seal).

       Thus, the defendant’s allegations concerning these officers – that Officer Lucy was stealing

cash and narcotics from the LPD and that Sergeant Mieklejohn and former Captain Smith were

reassigned for misconduct – even if true, were not known to the Government at the time of the

defendant’s trial.

       3.      In The Alternative, The Government Requests Permission To Provide A

Supplemental Response By July 20, 2020

       The Government has received the FBI’s unredacted FOIA response.              However, the


                                              4
         Case 3:13-cr-30028-MGM Document 341 Filed 05/20/20 Page 5 of 6



defendant’s case, including the electronic files relating to the Government’s pre-trial discovery, has

been archived, and the Government has consequently been unable to determine if these materials

were disclosed to the defense.

        To the extent that the Court denies the Government’s motion to dismiss the Brady/Jencks

motion, the Government requests an additional two months to receive and review the archived case

materials – i.e., until July 20, 2020.

        To the extent that the Court wants to review the FBI’s unredacted FOIA response in camera

prior to the Government’s review of its pre-trial discovery, the Government will promptly provide

a copy to the Court under seal.

        4.      Conclusion

        For the foregoing reasons, the Government respectfully asks that the Court dismiss the

defendant’s Brady/Jencks motion and, in the alternative, grant the Government’s request to provide

a supplemental response until July 20, 2020.

                                                                  Respectfully submitted,


                                                                  ANDREW E. LELLING
                                                                  United States Attorney

                                                        By:       /s/ Steven H. Breslow
                                                                  STEVEN H. BRESLOW
                                                                  (NY2915247)
                                                                  Assistant U.S. Attorney
                                                                  300 State Street, Suite 230
                                                                  Springfield, MA 01105
                                                                  413-785-0330
                                                                  steve.breslow@usdoj.gov

                                         Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically

                                                  5
         Case 3:13-cr-30028-MGM Document 341 Filed 05/20/20 Page 6 of 6



to the registered participants as identified on the Notice of Electronic Filing.

                                               By:     /s/ Steven H. Breslow
                                                       STEVEN H. BRESLOW
                                                       Assistant U.S. Attorney

Dated: May 20, 2020




                                                  6
